
QuickLinks -- Click here to rapidly navigate through this document


PRACTICEWORKS, INC.
2000 Stock Option Plan
Option Certificate (Incentive Stock Options)


        PracticeWorks, Inc., a Delaware corporation (the "Company"), hereby
grants to the optionee named below ("Optionee" or "you") an option (this
"Option") to purchase up to the total number of shares shown below of Common
Stock of the Company ("Shares") at the option price per share set forth below
(the "Option Price"), subject to all of the terms and conditions on the reverse
side of this Option Certificate and the PracticeWorks, Inc. 2000 Stock Option
Plan (the "Plan"). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan. The terms and
conditions set forth on the reverse side hereof and the terms and conditions of
the Plan are incorporated herein by reference. This certificate is an Option
Certificate as contemplated in the Plan. The Options represented by this Option
Certificate are intended to qualify as Incentive Stock Options under the
Internal Revenue Code. To the extent Options represented by this Option
Certificate do not qualify as Incentive Stock Options, they will be Non-ISOs
under the Plan.

Shares Subject to Option: ____________________

Option Price Per Share: ____________________

Term of Option: TEN (10) YEARS

Vesting:

Shares subject to issuance under this Option shall be eligible for exercise
according to the vesting schedule described in Section 2 on the reverse of this
Option Certificate.

IN WITNESS WHEREOF, this Option Certificate has been executed by the Company by
a duly authorized officer as of the date specified hereon.

PRACTICEWORKS, INC.

By: ________________________________________

Grant Date: ____________________

Type of Stock Option:
Incentive Stock Option (ISO)

By acceptance of this Option Certificate, Optionee acknowledges receipt of a
copy of the Plan, represents that Optionee has read and understands the terms
and provisions of the Plan, and accepts this Option subject to all the terms and
conditions of the Plan and this Option Certificate. Optionee acknowledges that
there may be adverse tax consequences upon exercise of this Option or
disposition of Shares purchased by exercise of this Option, and that Optionee
should consult a tax adviser prior to such exercise or disposition.

________________________________________
[Name of Optionee]

1.    Exercise Period of Option. Subject to the terms and conditions of this
Option Certificate and the Plan, and unless otherwise modified in a written
document signed by the Company and accepted by you, the Optionee, you may
exercise this Option from time to time before it expires with respect to some or
all of the Shares subject to this Option that are at that time vested. The
Option becomes vested (available to be exercised) as provided in Section 2
below. This Option expires and you may no longer exercise this Option after
5 p.m. Eastern Time on the date that is the last day of the Term following the
Grant Date (hereinafter this date and time is called the "Expiration Date"). The
Term and the Grant Date both are set forth on the face of this Option
Certificate. Please note, however, that you may lose the right to exercise this
Option earlier than the Expiration Date as provided in Section 4 below. In
addition, you may not exercise this Option if you are in breach of any written
restrictive covenant agreement with the Company, and the Company may cancel this
Option if you materially breach such agreement.

--------------------------------------------------------------------------------


2.    Vesting and Exercise of Shares. Subject to the terms of the Plan, this
Option Certificate and the Exercise Notice (a document explained in Section 5
below), you shall be entitled to purchase, through the full or partial exercise
of this Option, up to the percentage of the Shares (whole Shares only) for which
an option to purchase was granted to you and which you are eligible to exercise
as shown below. Vesting of these percentages of the grant is based upon your
continuous employment by the Company or by a Parent or Subsidiary from the Grant
Date of this Option through the period indicated in this schedule:

Vesting Schedule: Percentage Vested*:
0%
25%
50%
75%
100%   Continuous Service:
Less than one year
At least one year
At least two years
At least three years
At least four years *All fractions of shares are carried forward to the next
vesting period.


The Board of Directors of the Company, in its sole and absolute discretion, will
make the final determination of whether you have met the continuous service
requirement, if there is a dispute.

The Plan provides for acceleration of vesting of all Plan awards under certain
conditions involving change of control or sale of the Company. This acceleration
would apply to your Options.

3.    Restrictions on Exercise. You may not exercise this Option unless and
until the resulting sale of the Shares to you by the Company at that time would
be in compliance with the Securities Act of 1933 (the "Securities Act") and all
applicable state securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or national market system on which
the Company's Common Stock may be listed at the time of exercise. You understand
that the Company is under no obligation to you to register, qualify or list the
Shares subject to this Option with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

4.    Termination of Option. Except as provided below in this Section 4, you may
not exercise this Option and it shall immediately be forfeited after the date
which is three months after you cease to be continuously employed by the Company
and by any Parent or Subsidiary. The effective date on which your employment
ends for any reason, including death or disability, is referred to herein as the
"Termination Date."

        (a)  Termination for Cause. If your employment by the Company, or by any
Parent or Subsidiary, is terminated for Cause, this Option shall immediately be
forfeited and will terminate, along with any and all rights or subsequent rights
attached hereto, as of the Termination Date, but in no event later than the
Expiration Date. For this purpose, "Cause" is defined as set forth in the
written employment agreement between you and the Company, if there is one, or
else "Cause" means actions or omissions by you that are harmful to the Company.

        (b)  Death. If you die, then this Option, to the extent (and only to the
extent) that it was vested and would have been exercisable by you as of the
Termination Date, may be exercised by your legal representative within one
(1) year after the Termination Date, but in no event later than the Expiration
Date.

        (c)  Disability. If you cease to be employed by the Company, and by any
Parent or Subsidiary, as a result of a disability (within the meaning of Code
§22(e)(3)), then this Option, to the extent (and only to the extent) that it
would have been exercisable by you as of the Termination Date, may be exercised
by you within one (1) year after the Termination Date, but in no event later
than the Expiration Date.

        (d)  Final Determination By Board. If you dispute a finding by the
Company that (i) your continuous employment has ceased, (ii) your employment has
been terminated for Cause, or (iii) your employment has been terminated because
of a disability (within the meaning of Code §22(e)(3)), then

--------------------------------------------------------------------------------


the Board of Directors of the Company shall have sole and absolute discretion to
make that determination for these purposes, and its decision will be final.

        (e)  No Right to Employment or Other Relationship. Nothing in the Plan
or this Option Certificate shall confer on you any right to continue in the
employ of the Company, or of any Parent or Subsidiary, or limit in any way the
right of the Company, or of any Parent or Subsidiary, to terminate your
employment at any time, with or without Cause.

5.    Manner of Exercise.

        (a)  Exercise Notice. You may exercise this Option by delivery to the
Company or, if required, to its agent of an executed exercise notice that sets
forth your election to exercise this Option with respect to some or all of the
Shares subject to this Option and includes (i) arrangements for payment of the
exercise price and disposition of the Shares, (ii) such other information as may
appropriately be required, (iii) any provisions the Company may require in
connection with the issuance of the stock regarding restrictions on the Shares,
and (iv) such other representations and agreements as may be required by the
Company to comply with applicable securities laws (the "Exercise Notice"). The
Exercise Notice will be in the form delivered to you, or in such other form as
may be approved or accepted by the Company. The Company may modify the required
form of Exercise Notice at any time for any reason consistent with this Option
Certificate and the Plan.

        (b)  Option Price. You must include with the Exercise Notice full
payment of the Option Price for the Shares being purchased, or provide for such
payment as permitted under this Option Certificate. You may make payment for the
Shares being purchased in U.S. dollars in cash, by check or by wire transfer, or
by delivery to the Company of a number of Shares which you have owned and
completely paid for at least six (6) months prior to the date of exercise (i.e.,
"mature shares" for accounting purposes) having an aggregate fair market value
equal to the amount to be tendered, or a combination thereof. In addition, you
may exercise this Option through a brokerage transaction as permitted under the
provisions of Regulation T promulgated by the Federal Reserve Board applicable
to cashless exercises, so long as the Common Stock is registered under
Section 12 of the Securities Exchange Act of 1934 and the Shares are registered
for sale to you by the Company or for resale by you under the Securities Act.

        (c)  Withholding Taxes. Prior to the issuance of Shares upon exercise of
this Option, with respect to the exercise of Non-ISOs, you must pay, or make
adequate provision for payment of, any applicable federal or state withholding
obligations of the Company. This obligation applies to Options intended as ISOs
if they do not qualify as such or if they become Non-ISOs through a
disqualifying disposition. You may provide for payment of any required tax
withholding upon exercise of the Option by requesting that the Company retain
fully paid Shares with a Fair Market Value equal to the minimum amount required
to be withheld. If the Company agrees to do this, then the Company shall issue
the net number of Shares to you by deducting the Shares retained from the Shares
purchased and fully paid for upon exercise of the Option.

        (d)  Issuance of Shares. Provided that the Exercise Notice and payment
are in form and substance satisfactory to the Company and, if required, its
legal counsel, the Company shall cause the Shares purchased to be issued in your
name or in the name of your legal representative. You shall not be considered a
shareholder with respect to the Shares being purchased through the exercise of
this Option until such time as the Shares have been issued as noted on the books
of the Company.

6.    Incentive Stock Option. This Option is intended to qualify as an ISO
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended from time to time, or any successor provision thereto, and shall be so
construed; provided, however, that nothing in this Option Certificate shall be
interpreted as a representation, guarantee or other undertaking on the part of
the Company that the Option is or will be determined to be an ISO. To the extent
the Option is not treated as an ISO, it will be treated as a Non-ISO.

7.    Adjustments to Option. In the event the Company issues a stock dividend,
or effects a stock split or combination of outstanding shares of Common Stock,
or reclassifies the Common Stock, or carries out

--------------------------------------------------------------------------------


any other change in capital structure, then the number and class of and/or price
of the securities subject to this Option Certificate shall be appropriately
adjusted to fairly reflect such change.

8.    Non-transferability of Option. You may not transfer this Option or any
interest in it in any manner, other than by your will or by the laws of descent
and distribution, and only you may exercise this Option during your lifetime.
The terms of this Option shall be binding upon your executor, administrators,
successors and assigns.

9.    Tax Consequences. You understand that the grant and exercise of this
Option, and the sale of Shares obtained through the exercise of this Option, may
have tax implications that could result in adverse tax consequences to you. You
represent that you have consulted with, or will consult with, your tax advisor;
you further acknowledge that you are not relying on the Company for any tax,
financial or legal advice; and you specifically understand that no
representations are made as to any particular tax treatment with respect to the
Option.

10.    Interpretation. Any dispute regarding the interpretation of this Option
Certificate shall be submitted to the Board or the Plan administrator, which
shall review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or the Plan administrator shall be final and binding on the
Company and you.

11.    Entire Agreement and Other Matters. The Plan and the Exercise Notice are
incorporated herein by this reference. You acknowledge and agree that the
granting of this Option constitutes a full accord, satisfaction and release of
all obligations or commitments made to you by the Company or any of its
officers, directors, shareholders or affiliates with respect to the issuance of
these securities, or rights to acquire the securities covered by this Option
Certificate, of the Company or any of its affiliates. This Option Certificate,
the Plan and the Exercise Notice constitute the entire agreement of the Company
and you with respect to the stock options covered, and supersede all prior
undertakings and agreements with respect to the subject matter hereof. your
acceptance of this option certificate shall constitute your agreement hereto
without your delivery of a signed copy to the company.

--------------------------------------------------------------------------------




QuickLinks


PRACTICEWORKS, INC. 2000 Stock Option Plan Option Certificate (Incentive Stock
Options)
